UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee ee ee ee ee ee ee xX
DAREZZO,
Piaintiff, 19-CV-8437 (DAB)
-Vv- ORDER OF DISMISSAL
BIRCH COFFEE MANAGEMENT LLC,
Defendant. :
x

Deborah A. Batts, United States District Judge:

The Court having been advised (Docket No. 5) that ali
claims asserted herein have been settled, it is ORDERED that the
above-entitled action be and is hereby dismissed and
discontinued without costs, and without prejudice to the right
to reopen the action within thirty days of the date of this
Order if the settlement is not consummated.

To be clear, any application to reopen must be filed within
thirty days of this Order; any application to reopen filed

thereafter may be denied solely on that basis.

The Clerk of Court is directed to close the case.

SO ORDERED.

Dated: = New York, New York
December LZ 2019

Prbroah 4.8

DEBORAH A. BATTS
United States District Judge

 
